UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7903



JEFFREY S. BLANEY,

                                              Plaintiff - Appellant,

          versus


THE CITY OF VIRGINIA BEACH; MEYERA E.
OBERNDORF, Mayor, City of Virginia Beach;
RONALD ANGELONE, Director, Virginia Department
of Corrections; JERRY O’NEAL, Sheriff, White
County Illinois; JOHN WESTFALL, Investigator,
White County Illinois State’s Attorney Office;
CHRISTOPHER HEID; TOM MATHEWS, JR.; ROB WICK;
FRANK DREW, Sheriff, Virginia Beach, Virginia;
ARTHUR C. ERMLICH, JR.; W. T. MANN; M. F.
SCHUSTER, Captain, V.B.C.C.; CAPTAIN WILKE; H.
T. WHITE, Captain, V.B.C.C.; E. ORTIZ, Cap-
tain, V.B.C.C.; LIEUTENANT WILBURN, VBCC;
SERGEANT HARRIS, VBBC; SERGEANT VARELA, VBBC;
MASTER DEPUTY POTTER, VBBC; DEPUTY LIGON,
VBBC; R. T. MARCELO, Deputy, VBBC; DEPUTY
FONTALIA, VBBC; JANE DOE, Nurse, VBBC; JOHN
DOE, Medical Doctor, VBBC; G. F. DRISCOLL, Law
Librarian, VBBC; J. CURTIS FRUIT, Clerk,
Virginia Beach Circuit Court,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-966-AM)


Submitted:   March 14, 2002                 Decided:   March 22, 2002
Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey S. Blaney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey S. Blaney appeals the district court’s order denying

his motion for reconsideration of the dismissal of his 42 U.S.C.A.

§ 1983 (West 2001) action.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   Blaney v.

City of Virginia Beach, No. CA-99-966-AM (E.D. Va. filed Oct. 1,

2001; entered Oct. 2, 2001).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED



                                2